Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 6 July 1789
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 6 July 1789

In pursuance of the Information of John Brown Cutting Esqr. that Your Excellency is empowered by the Governor of the State of South Carolina, to receive the Bonds passed by Commodore Alexr. Gillon in his Quality of Agent for the said State, against Your Excellency’s Receipts for same, pursuant to the Ordinances passed by the Legislature of the said State for funding and ultimately discharging its Foreign Creditors, We transmit Our Mr. Jacob, the Notarial Gross of the One passed by him for our Advances, Which is the fullest Compliance in our Power to the letter of the aforesaid  Ordinance: According to the Practice of the Netherlands, the Bond signed by Mr. Gillon is deposited with the Notary, where our Laws peremptorily require it must remain; Our Mr. Jacob will give at foot thereof such Discharge as the Nature of the Business will admit, Which We presume Your Excellency will think fit to incorporate into the Receipt Your Excellency is authorised to exchange for same.
We are apprehensive the Governor has desired Your Excellency, to furnish three Receipts but as the fulfilment of the One, cancels all others of the same Tenor, We trust Your Excellency will not refuse to sign three Receipts for us, independent of those Your Excellency will forward to the Government of South Carolina, as We shall stand in need of Two to send to our Agent ⅌ different Conveyance to apply for the Certificate of Transfer, and We ought in an Affair of this Magnitude to Keep one by us.
We are likewise Possessors of One Hundred Fifty Bonds of Commre. Alexr. Gillon of One Thousand Guilders each payable to Bearer, Which We deposited with the Notary Mr. P. G. Nahuys, to remain in his Custody until the 31 December this Year, as a security for the States making the Transfer to us of their Amount Capital and Interest, Upon Proof of which being effected, the Notary engaged to deliver these Bonds unto the Agent the State should appoint; Thus, notwithstanding our willingness to deliver up these Bonds to Your Excellency under the Conditions of the Funding Ordinance, the Notary cannot safely disseize himself of them, without a Proof that the State has made such Arrangements respecting them, as with our Approbation, will legally justify him in complying with our Request on this head: To satisfy him then, may We entreat Your Excellency, to send us a Notarial Copy of the Governor’s Authorisation to Your Excellency, to receive and give Discharges for those Bonds, Which with our Acquiesence to the Notary, will be to him a valid Proof of his acting legally, in transmitting these 150 Bonds to Your Excellency; He will on exhibition of same immediately send them, and thus the Affair will be settled by Your Excellency’s Receipts to us for their Object.
Renewing the Assurance of our sincere desire to render Your Excellency all the useful or agreeable offices in our Power, We are ever respectfully Your Excellency’s Most obedient and very humble Servants,

Nic. & Jacob van Staphorst

